Title: To George Washington from Joseph Jones, 23 May 1780
From: Jones, Joseph
To: Washington, George



Dear Sr
23d May 1780

Col. Grayson has mentioned to me his receiving a Letter from Genl Weedon desiring to serve in the northern Army if any employmt can be carved out for him—This Gentleman for whom, as an Officer, I entertain a regard, has attributed the regulation of his Rank, wch has occasioned his retireing, in great part to me; tho’ God knows I did no more in the matter than was my Duty by moving in Congress that the dispute be refd to a Board of G. Officers. He has ever since his return kept himself aloof from me—abt this I have no concern. I promised Col. Grayson I wod mention the proposal to you and had no doubt if a place could be found for him you wod call him into service. his only objection it seems is his serving under Woodford—If you shall find an opening for Genl Weedon I believe it will be agreeable and convenient to him but I request it may not be known to him that I had any concern in the business. various Letters from the Southward recd yesterday mention the Enemies assaulting our Lines at Chs Town on the 25th last month and were repulsed with the loss of 300 killed and from 150 to 250 prisoners This account though by various communications originates with the Post Master at Edenton. Col. Blain⟨e⟩ shewed me a Letter received yesterday from Col. Forsyth at Richmond in virga dated the 16th mentioning that a Col. Henderson had come out from Chs Town the 28th ult. when no material change had happened except the loss of Col. Parker of our Line by a random Shot—Genl Scot without and under him abt 400 light Infantry some Horse and abt 1500 Militia—provision in the Garrison till July. 4000 N. Carolina Militia ⟨ordd⟩ down but no Arms for wch a maj: Eaton had come to Virga and was the Bearer of the News brot by Henderson. a Bill had been twice read for sending 2500 Militia from virga—thus for these accounts—If any assault had been made the 25th it wod have reached N. York and you wod have heard it ere now. very truly Dr Sr yr aff. Servt

Jos: Jones.

 